106 F.3d 400
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leon E. DRAKE, Plaintiff-Appellant,v.ROCKWELL INTERNATIONAL CORPORATION, et al., Defendants-Appellees.
No. 96-5394.
United States Court of Appeals, Sixth Circuit.
Jan. 29, 1997.

Before:  CONTIE, RYAN, and BOGGS, Circuit Judges.

ORDER

1
This pro se litigant appeals a district court judgment dismissing his civil rights complaint filed pursuant to 42 U.S.C. §§ 1983, 1985, 1986, 1987 and 1988;  the Vietnam Era Veterans' Readjustment Assistance Act of 1974 (VEVRAA), as codified at 38 U.S.C. § 4212;  and, Title VII of the Civil Rights Act of 1964.  42 U.S.C. § 2000e-11.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking monetary damages, lost wages, and other employee benefits, Leon E. Drake sued various Department of Labor (DOL) and Rockwell International Corporation (Rockwell) employees.  Drake claimed that the defendants violated his statutory and constitutional rights under 42 U.S.C. §§ 1983-1988;  VEVRAA;  and, Title VII of the Civil Rights Act of 1964.  He claimed that Rockwell discriminated against him based on his Vietnam era veteran's status by not hiring him for a permanent position.  He sued the DOL because DOL employees did not enforce his purported right to a permanent full-time job with Rockwell.


3
The case was submitted to a magistrate judge who recommended that the defendants' motion to dismiss be granted pursuant to Fed.R.Civ.P. 12(b)(6).  Upon de novo review, the district court adopted the magistrate judge's report and recommendation over Drake's objections.  Drake appeals that judgment.


4
In his timely appeal, Drake reasserts the claims he set forth in the district court.


5
Whether the district court correctly dismissed a suit pursuant to Fed.R.Civ.P. 12(b)(6) is a question of law subject to de novo review.  Wright v. MetroHealth Medical Center, 58 F.3d 1130, 1138 (6th Cir.1995), cert. denied, 116 S.Ct. 1041 (1996).


6
Upon de novo review, we conclude that the district court properly dismissed Drake's suit pursuant to Fed.R.Civ.P. 12(b)(6).  Accordingly, the district court's judgment is affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit, for the reasons set forth in the magistrate judge's report and recommendation dated January 24, 1996, as adopted by the district court in its judgment dated March 12, 1996.